Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shatsky et al. (US 20110103372 A1) in view of Dutta et al. (US 20020026533 A1) and Leinonen et al. (US 20080219241 A1).

Claim 1	Shatsky teaches a method of processing messages by a Session Border Controller (SBC) in a telecommunications network, the method comprising:
receiving, via a Session Initiation Protocol (SIP) input interface, a series of input messages formatted according to SIP, (FIG. 1, ¶0029, receiving via a Session Initiation Protocol, SIP, message formatted according to SIP) each input message comprising a plurality of message components; (¶0004, wherein SIP messages contain several message elements) 
processing the input messages by a SIP message manipulation function according to a first set of user-programmable message processing rules operating on the message components to generate a series of processed messages based on the series of input messages; (¶0029, processing the SIP message using the application policy to generate a modified message)
generating processed data from a selected input message of the series of input messages according to the first set of user-programmable message processing rules; (¶0029, processing the SIP message using the application policy to generate a modified message; ¶0030, wherein the SIP header fields are selected for modification) and 
transmitting, via a SIP output interface, a series of primary output messages based on the series of processed messages formatted according to SIP. (¶0029, sending the modified message) 
However, Shatsky does not explicitly teach inputting a selected 	primary output message to a secondary message function of the SBC;
at a secondary message function, processing the selected primary output message according to a second communication protocol according to a second set of user-programmable message processing rules depending on the processed data from the selected input message; and
generating a secondary output message formatted according to the second communication protocol. 
inputting a selected primary output message to a secondary message function; (¶0008, inputting the first messages into a first adapter; FIG. 12, NetRouter Programs 274, ¶0134, translating messages)
at a secondary message function, processing the selected primary output message according to a second communication protocol (¶0008, processing the first messages according to a second communication protocol; FIG. 12, NetRouter Programs 274, ¶0134, translating messages between protocols) according to a second set of user-programmable message processing rules depending on the processed data from a selected input message; (¶0053 and ¶0081, wherein configurations for models of interaction are provided to the netrouter programs also depending upon the netobject, i.e. the process data from selected input messages) and
generating a secondary output message formatted according to the second communication protocol. (¶0008, converting the first message according to the second communication protocol)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shatsky to incorporate the teachings of Dutta in order to more effectively communicate between different elements that have different communication protocols and thus improve network efficiency. 
However, Shatsky in view of Dutta does not explicitly teach a Session Border Controller (SBC).
From a related technology, Leinonen receiving, via a Session Initiation Protocol (SIP) input interface of the SBC, a series of input messages. (¶0074-¶0080, receiving inputs via a SIP interface of a session border controller)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shatksy in view of Dutta in order to incorporate well 

Claim 2	Shatsky in view of Dutta and Leinonen teaches Claim 1, and further teaches wherein the first communication protocol is a call signaling protocol. (Shatsky, ¶0003, SIP provides a signaling protocol)

Claim 3	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein the second communication protocol is an authentication, authorization, and/or accounting control protocol. (Shatsky, ¶0072, wherein the application policy setting comprises an accounting control protocol, i.e. wherein a particular use account controls for policy settings)

Claim 4	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein the method comprises creating the secondary output message in response to receipt of the selected input message, and wherein the processing of the secondary output message is performed in a further message manipulation function. (FIG. 4, ¶0086-¶0087, creating the secondary output message formatted in response to the received message)

Claim 5	Shatsky teaches Claim 1, and further teaches wherein the processing of the secondary output message comprises creating the secondary output message based on the processed data. (Shatsky, FIG. 4, ¶0086-¶0087, creating the secondary output message based on the received message)

Claim 6	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein processing the input messages comprises blocking some input messages according to the first set of user-programmable message processing rules such that the series of processed messages is based on a subset of the series of input messages. (Shatsky, ¶0043, wherein processing the input messages includes removing, i.e. blocking, SIP message elements)

Claim 7	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein the series of processed messages comprises modified messages and unmodified messages from the series of input messages. (Shatsky, ¶0029, processing the SIP message using the application policy to generate a modified message; ¶0032, wherein the modified message includes modified, removed, and allowed or unmodified messages)

Claim 8	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches further comprising transmitting, via a second communication protocol output interface, the secondary output message formatted according to the second communication protocol. (Shatsky, FIG. 4, ¶0086-¶0087, processing a secondary output message formatted according to a second application policy setting, for example a policy for UA 104, which depends upon the initial processed data from the selected input message, i.e. the processed SIP invite message)

Claim 9	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches further comprising receiving, via a user interface prior to receiving the input messages, the first set of user-programmable message processing rules and the second set of user-programmable message processing rules. (Shatsky, ¶0045, receiving the application policy settings)

Claim 10	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein the first or second user-programmable message processing rules are programmable using a scripting language. (Shatsky, ¶0040, wherein the rules are programmable, Examiner notes that the claim only requires the rules are “able to be” programmed using a scripting language)

Claim 11	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein the processed data comprises message content copied from an input message component. (Shatksy, ¶0043, wherein processing the input messages includes message components)

Claim 12	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein the processed data comprises message content derived from one or more input message components. (Shatsky, ¶0029, processing the SIP message using the application policy to generate a modified message derived from the input message components)

Claim 13	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein said second set of user-programmable message processing rules inserts message content into the output message. (Shatsky, ¶0044, wherein the message rules adds SIP header fields)

Claim 14	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein the processed data comprises an action command derived from one or more input message components. (Shatsky, FIG. 1, ¶0029, wherein the processed message comprises a SIP message, i.e. an action command resulting from the received message)

Claim 15	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein said first set of user-programmable message processing rules operating on the message components of the input message comprises a rule for matching content in a message component of the input message with a user-programmed content value defined in the first set of user-programmable message processing rules. (Shatsky, ¶0107, wherein the rules comprises a rule for matching elements or content with a value specified by the associated policy)

Claim 16	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein said first set of user-programmable message processing rules operating on the message components of the input message comprises a rule for inserting content in a message component of the input message with a user-programmed content value defined in the first set of user-programmable message processing rules. (Shatsky, ¶0029, processing the SIP message using the application policy to generate a modified message; ¶0032, wherein the modified message would be content inserted into the message to comprise the processed message)

Claim 17	Shatsky in view of Dutta and Leinenon teaches Claim 1, and further teaches wherein said first set of user-programmable message processing rules operating on the message components of the input message comprises a rule for replacing content in a message component of the input message with a user-programmed content value defined in the first set of user-programmable message processing rules. (Shatsky, ¶0029, processing the SIP message using the application policy to generate a modified message; ¶0032, wherein the modified message would be content replaced into the message to comprise the processed message)

Claim 21 is taught by Claim 1 as described by Shatsky in view of Dutta and Leinenon.

3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shatsky et al. (US 20110103372 A1) in view of Mufti et al. (US 20180041550 A1).
 
Claim 20	Shatsky teaches a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising:
receiving, via a Session Initiation Protocol input interface, a series of input messages formatted according to the Session Initiation Protocol, (FIG. 1, ¶0029, receiving via a Session Initiation Protocol, SIP, message formatted according to SIP) the input messages comprising a plurality of Session Initiation Protocol header fields; (¶0004, wherein SIP messages contain several message elements)
processing the input messages in a Session Initiation Protocol message manipulation function according to a first set of user-programmable message processing rules operating on the Session Initiation Protocol header fields to generate a series of processed Session Initiation Protocol messages based on the series of input messages; (¶0029, processing the SIP message using the application policy to generate a modified message)
generates generating processed data from a selected input message of the series of input messages according to the first set of user-programmable message processing rules; (¶0029, processing the SIP message using the application policy to generate a modified message; ¶0030, wherein the SIP header fields are selected for modification)
transmitting, via a Session Initiation Protocol output interface, a series of Session Initiation Protocol output messages based on the series of processed Session Initiation Protocol messages formatted according to the Session Initiation Protocol; (¶0029, sending the modified message) and
processing a secondary output message formatted according to a second communication protocol according to a second set of user-programmable message processing rules depending on the processed data from the selected input message. (FIG. 4, ¶0086-¶0087, processing a secondary output message formatted according to a second application policy setting, for example a policy for UA 104, which depends upon the initial processed data from the selected input message, i.e. the processed SIP invite message)
However, Shatsky does not explicitly teach wherein the second communication protocol comprises a Diameter communication protocol. 
From a related technology, Mufti teaches processing a Diameter communication protocol output message formatted according to a Diameter communication protocol according to a set of user-programmable message processing rules depending on processed data from a selected input message. (FIG. 2, ¶0065, wherein a Diameter communication message is processed according to the input SIP message)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shatsky to incorporate Diameter communication protocol as utilized in Mufti in order to more effective integrate among IMS and IP-based communications that utilize both SIP and Diameter protocols. (Mufti, ¶0005)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                     

/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442